NO. 12-12-00074-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

PINNACLE HEALTH FACILITIES OF                               §   APPEAL FROM THE 87TH
TEXAS VII LP D/B/A ELKHART OAKS
CARE CENTER,
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

JERRY WATTS AS NEXT FRIEND
FOR DELORES WATTS AND GARY
BUTLER ON BEHALF OF THE
ESTATE OF GLADYS BUTLER,
APPELLEE                                                    §   ANDERSON COUNTY, TEXAS


                                         MEMORANDUM OPINION
                                             PER CURIAM
         The parties to this appeal have filed an agreed motion to set aside the judgment of the
trial court pursuant to their settlement agreement. The motion is signed by counsel for all
parties. As grounds for the requested relief, the parties cite Texas Rule of Appellate Procedure
42.1(a)(2)(B). This rule authorizes an appellate court, in accordance with an agreement signed
by the parties or their attorneys and filed with the clerk, to set aside the trial court’s judgment
without regard to the merits and remand the case to the trial court for rendition of judgment in
accordance with the agreement. See TEX. R. APP. P. 42.1(a)(2)(B).
         The parties have complied with the requirements of Rule 42.1(a)(2)(B). Accordingly, we
grant the parties' motion, vacate the trial court's January 17, 2012 judgment, without reference to
the merits, and remand this case to the trial court for further proceedings consistent with the
settlement agreement of the parties. See TEX. R. APP. P. 42.1(a)(2)(B).
Opinion delivered September 18, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 18, 2013


                                          NO. 12-12-00074-CV


PINNACLE HEALTH FACILITIES OF TEXAS VII LP D/B/A ELKHART OAKS CARE
                             CENTER,
                             Appellant
                                V.
JERRY WATTS AS NEXT FRIEND FOR DELORES WATTS AND GARY BUTLER ON
             BEHALF OF THE ESTATE OF GLADYS BUTLER,
                              Appellee


                                 Appeal from the 87th District Court
                         of Anderson County, Texas (Tr.Ct.No. 87-11224)

                       THIS CAUSE came to be heard on the appellate record and the agreed
motion to set aside the judgment of the trial court pursuant to their settlement agreement, and the
same being considered, because it is the opinion of this court that the agreed motion should be
granted, it is ORDERED, ADJUDGED and DECREED by this court that the trial court's
January 17, 2012 judgment be vacated without reference to the merits, and this case be
remanded to the trial court for further proceedings consistent with the settlement agreement of
the parties; and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.